686 S.E.2d 680 (2009)
STATE of North Carolina
v.
Juan Cabrera FLORES.
No. 400P09.
Supreme Court of North Carolina.
November 5, 2009.
Linda Kimbell, Assistant Attorney General, for State.
Juan Cabrera Flores, pro se.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 23rd of September 2009 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 5th of November 2009."